DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-15 are directed to statutory categories, namely a machine (claims 1-9), and a process (claims 10-15).

Step 2A, Prong 1: Claims 1, 10 and 15, in part, recite the following abstract idea: 
…determining features to be included in a risk assessment instrument… receive an indication of a plurality of features to be analyzed, each feature of the plurality of features being potentially relevant to a likelihood of the presence of a defined target condition; apply, using the plurality of features, a predictive model to a dataset representing the ground truth in relation to the defined target condition; determine, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition; and determine, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased [Claim 1],
A method for determining features to be included in a risk assessment instrument… receiving an indication of a plurality of features to be analyzed, each feature of the plurality of features being potentially relevant to a likelihood of the presence of a defined target condition; applying, using the plurality of features, a predictive model to a dataset representing the ground truth in relation to the defined target condition; determining, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition; and determining, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased [Claim 10].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining features to be included in a risk assessment instrument based on an output of a predicted model is considered to set forth steps for following rules or instructions. Further, the aforementioned limitations describe steps for fundamental economic principles or practices, which includes hedging, insurance, mitigating risk. Specifically, determining features to be included in a risk assessment instrument is considered to set forth steps for mitigating risk.

As such, claims 1 and 10 are directed to concepts identified as abstract ideas.

Dependent claims 2-9 and 11-15 recite limitations relative to the independent claims, including, for example: 
…wherein the determined threshold value comprises a threshold value selected from a group of threshold values including: a quantile of a frequency distribution of the dataset; and a user-defined threshold [Claim 2],
…wherein the processor is further configured to: generate a risk assessment instrument including the determined one or more features and the determined threshold value for each of the determined one or more features [Claim 3],
…wherein the predictive model comprises a logistic regression model [Claim 4],
…wherein the predictive model applied to the dataset is parametrized as an integer programming problem [Claim 5],
…wherein the processor is configured to: calculate a quality measure according to a quality metric for the output of the predictive mode [Claim 6], 
…responsive to determining that the calculated quality measure is below a defined quality measure threshold, to: add a feature to the plurality of features to obtain a revised feature set; apply, using the revised feature set, the predictive model to the dataset; determine, based on an output of the predictive model, one or more features of the revised feature set that are most relevant to the likelihood of the presence of the defined target condition; determine, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased; and determine a revised quality measure according to the quality metric for the output of the predictive model [Claim 7],
…receiving from a user the indication of the plurality of features to be analyzed and/or an indication of a plurality of threshold values from which the threshold value for each of the one or more features is to be determined [Claim 8],
…presenting to a user an indication of the determined one or more features and an indication of the determined threshold for each of the one or more features [Claim 9],
…receiving an indication of a plurality of threshold values from which the threshold value is to be determined; wherein the plurality of threshold values comprises one or more quantiles of a frequency distribution of the dataset; and/or one or more user-defined thresholds [Claim 11],
… generating a risk assessment instrument including the determined one or more features and the determined threshold value for each of the determined one or more features; and providing the generated risk assessment instrument for presentation to a user [Claim 12],
…determining a quality measure according to a quality metric for the output of the predictive model; and providing the quality measure for presentation to a user [Claim 13],
…modifying, responsive to a user input, the plurality of features to be analyzed; and applying the predictive model to the dataset using the modified plurality of features [Claim 14],
…perform the method of claim 10  [Claim 15].
These limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, the independent claims only recite the following additional elements – 
An apparatus for… the apparatus comprising: a processor configured to… [Claim 1],
Claim 10 recites no additional elements.
The apparatus, processor and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 

The dependent claims only recite the following additional elements – 
…a user interface for… [Claim 8],
…wherein the user interface is further for… [Claim 9].
The user interface element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 10 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, the independent claims only recite the following additional elements – 
An apparatus for… the apparatus comprising: a processor configured to… [Claim 1],
Claim 10 recites no additional elements.
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marrouche et al., U.S. Publication No. 2010/0298694 [hereinafter Marrouche] in view of Ruoff et al., U.S. Publication No. 2010/0198611 [hereinafter Ruoff].

Regarding claim 1, Marrouche discloses an apparatus for determining features to be included in a risk assessment instrument, the apparatus comprising: a processor configured to: receive an indication of a plurality of features to be analyzed, each feature of the plurality of features being potentially relevant to a likelihood of the presence of a defined target condition (Marrouche, ¶ 60, the method further comprises: determining, of the patient, at least one of an existence and a degree of at least one clinical risk factor for stroke (discloses target condition) other than the level of the parameter; and estimating a risk of thromboembolic stroke based on the level of the parameter and the at least one of the existence and the degree of the at least one clinical risk factor. In some embodiments, the at least one clinical risk factor comprises at least one of congestive heart failure, hypertension, age, diabetes, and prior stroke. In some embodiments, the patient has a history of AF (discloses plurality of features)), (Id., ¶ 16, the output device comprises at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display);
apply, using the plurality of features, a predictive model to a dataset representing the ground truth in relation to the defined target condition (Id., ¶ 200, In an attempt to spare low-risk AF patients from the cost, inconvenience, and risk of warfarin therapy, risk stratification schemes have been developed to tailor anticoagulation therapy. Some risk stratification schemes have been validated and are clinically well established. In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model (discloses predictive model) was developed using stroke risk data from multiple clinical trials (discloses dataset representing the ground truth). It uses a point system based on individual clinical risk factors (discloses plurality of features) including congestive heart failure, hypertension, age, diabetes and prior stroke (CHADS). Although it has been shown to be highly predictive of high-risk patients, this model and other risk stratification schemes fail to adequately predict thromboembolic risk in a substantial portion of the AF population, particularly the moderate-risk subgroup. Identifying novel independent risk factors may aid in the predictive accuracy of such models and help guide clinicians to better allocate anticoagulation therapeutic strategies);
and determine, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased (Id., ¶ 26, Certain embodiments provide a computer-implemented system for assessing a patient's risk for recurrent atrial fibrillation (AF) following treatment with an AF treatment modality, the system comprising: a complete at the a processing module that determines, from left atrium (LA) tissue image data of a subject patient that has undergone a first ablative AF treatment with the modality, at least one of: (i) a level of a parameter that is positively proportional or negatively proportional to an amount of ablated tissue in a wall of the LA of the subject patient; and (ii) a spatial distribution, in the LA wall, of a variable indicative of ablated LA tissue; and an output module, in communication with the processing module, that outputs a machine-readable indicator of at least one of: (i) a comparison between the determined level and a threshold level of the parameter; wherein the threshold level is derived from LA tissue image data of at least one other patient who did not experience an AF recurrence for a significant period of time after treatment with the AF treatment modality; wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level are indicative of a significant risk of AF recurrence; wherein, when the level of the parameter is negatively proportional to the amount of ablated tissue, levels of the parameter equal to greater than the first threshold level are indicative of a significant risk of AF recurrence (discloses threshold value beyond which the likelihood of the condition is increased); and (ii) a map of the spatial distribution, wherein an indication, from the map, of a lack of electrical isolation of one or more pulmonary veins of the subject patient indicates a significant risk of AF recurrence), (Id., ¶ 200, Some risk stratification schemes have been validated and are clinically well established. In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model (discloses predictive model) was developed using stroke risk data from multiple clinical trials).
While suggested, Marrouche does not explicitly disclose …determine, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition.
However, Ruoff discloses  …determine, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition (Ruoff, ¶ 38, at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction, such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information... at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction (discloses features that are most relevant), such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information), (Id., ¶ 39, As a matter of illustration, if a diabetic patient was admitted to a hospital two days ago, and had surgery yesterday to repair a broken femur, a documented infection in the patient's foot two years ago does not have particular relevance to their infection risk on the current date, unless the same infection was diagnosed in the last few days. On the other hand, other health data may be relevant to determining the infection risk at another point in time. For example glucose levels documented for the patient prior to surgery are relevant for determining infection risk on the date of surgery).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the relevance of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification.
 The motivation for doing so would have been to provide “a better understanding of how a specific infection risk control plan may result in improved outcomes for the patient” (Ruoff, ¶ 59) wherein such understandings would benefit Marrouche’s method which seeks to to “improve current risk stratification schemes and increase the understanding of which AF patients are at risk” [Ruoff, ¶ 59, Marrouche, ¶ 235].


	Regarding claim 2, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
Marrouche further discloses …wherein the determined threshold value comprises a threshold value selected from a group of threshold values including: a quantile of a frequency distribution of the dataset (Marrouche, Table 8, Table depicts quantiles of a frequency distribution for a dataset of ‘features’ of a target condition);


    PNG
    media_image1.png
    508
    557
    media_image1.png
    Greyscale

and a user-defined threshold (Marrouche, ¶ 82, A threshold cutoff was chosen manually at two to four standard deviations above the mean for the lower histogram region).

Regarding claim 3, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
Marrouche further discloses …wherein the processor is further configured to: generate a risk assessment instrument including the determined one or more features and the determined threshold value for each of the determined one or more features (Marrouche, ¶ 94, FIGS. 21A and 21B illustrate delayed-enhancement MRI left atrial structural remodeling according to the history of strokes and risk profile, in accordance with various embodiments of the subject disclosure (discloses risk assessment instrument)), (Id., ¶ 26, and an output module, in communication with the processing module, that outputs a machine-readable indicator of at least one of: (i) a comparison between the determined level and a threshold level of the parameter; wherein the threshold level is derived from LA tissue image data of at least one other patient who did not experience an AF recurrence for a significant period of time after treatment with the AF treatment modality; wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level are indicative of a significant risk of AF recurrence; wherein, when the level of the parameter is negatively proportional to the amount of ablated tissue, levels of the parameter equal to greater than the first threshold level are indicative of a significant risk of AF recurrence (discloses threshold value beyond which the likelihood of the condition is increased).

Regarding claim 4, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
Marrouche further discloses …wherein the predictive model comprises a logistic regression model (Marrouche, ¶ 218, Normal continuous variables are presented as mean.+-.standard deviations. A one-way analysis of variance (ANOVA) was used to test for statistical significance and was further addressed using the Tukey-Kramer method to correct for multiple comparisons. Categorical variables are presented as number and percentage of total. Pearson's X.sup.2 was used to assess for statistical significance. Univariate and multivariate logistic regression analysis were performed to evaluate the association between clinical variables and strokes. Differences were considered significant at a p value of less than 0.05. Statistical analysis was performed using JMP Pro (e.g., from SAS Institute Inc, Car, N.C., USA)).

Regarding claim 6, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
Marrouche further discloses … wherein the processor is configured to: calculate a quality measure according to a quality metric for the output of the predictive model (Marrouche, ¶ 219, A total of 347 patients were included. A history of previous stroke was present in 36 (9.3%) patients. Those patients with previous strokes had significantly higher LA fibrosis (24.4.+-.12.4 vs. 16.2.+-.9.9, p&lt;0.001). A larger amount of LA fibrosis was also seen in those patients with higher CHADS.sub.2 scores (.gtoreq.2: 18. 7.+-.11.4 vs. &lt;2: 14.7.+-.9.2, P&lt;0.01). A logistic regression analysis including all CHADS.sub.2 variables except strokes showed that LA fibrosis independently predicted events (p=0.002) and significantly increased the predictive performance of the score (AUC=0.77) (discloses calculated quality metric)).

Regarding claim 7, the combination of Marrouche and Ruoff discloses an apparatus according to claim 6…
Marrouche further discloses …wherein the processor is configured, responsive to determining that the calculated quality measure is below a defined quality measure threshold, to: add a feature to the plurality of features to obtain a revised feature set (Marrouche, ¶ 219, A total of 347 patients were included. A history of previous stroke was present in 36 (9.3%) patients. Those patients with previous strokes had significantly higher LA fibrosis (24.4.+-.12.4 vs. 16.2.+-.9.9, p&lt;0.001). A larger amount of LA fibrosis was also seen in those patients with higher CHADS.sub.2 scores (.gtoreq.2: 18. 7.+-.11.4 vs. &lt;2: 14.7.+-.9.2, P&lt;0.01). A logistic regression analysis including all CHADS.sub.2 variables except strokes showed that LA fibrosis independently predicted events (p=0.002) and significantly increased the predictive performance of the score (AUC=0.77) (discloses calculated quality metric)), (Id., ¶ 236, Although the CHADS.sub.2 index may be a validated model, this scheme may be a poor predictor for moderate risk patients, which compose the majority of AF patients. It has been speculated that additional independent risk factors for AF-related thromboembolism may not be included in current risk models. This has led to the evaluation of potential biomarkers as potential risk factors, including inflammatory markers and plasma markers for endothelial dysfunction (discloses addition of features)), (Id., ¶ 15, wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level (discloses less than a threshold) are indicative of a significant risk of AF recurrence);
apply, using the revised feature set, the predictive model to the dataset (Id., ¶ 236, Although the CHADS.sub.2 index may be a validated model (discloses predictive model), this scheme may be a poor predictor for moderate risk patients, which compose the majority of AF patients. It has been speculated that additional independent risk factors for AF-related thromboembolism may not be included in current risk models. This has led to the evaluation of potential biomarkers as potential risk factors, including inflammatory markers and plasma markers for endothelial dysfunction (discloses revised feature set)), (Id., ¶ 169, LA volume was entered into the predictive model as a categorical variable. Patients were divided into four separate groups by the quartiles. Quartile 1 included patients with LA volume &lt; 59.87 mL, quartile 2 was from 59.9 to 85.9 mL, quartile 3 included patients from 85.91 to 116.12 mL, and quartile 4 included patients with LA volume &gt; 116.13 mL. .dagger..dagger. The baseline atrial fibrillation type (Paroxysmal/Persistent) was only included in predictive models for response to ablation and medical therapy);
determine, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased (Id., ¶ 26, Certain embodiments provide a computer-implemented system for assessing a patient's risk for recurrent atrial fibrillation (AF) following treatment with an AF treatment modality, the system comprising: a complete at the a processing module that determines, from left atrium (LA) tissue image data of a subject patient that has undergone a first ablative AF treatment with the modality, at least one of: (i) a level of a parameter that is positively proportional or negatively proportional to an amount of ablated tissue in a wall of the LA of the subject patient; and (ii) a spatial distribution, in the LA wall, of a variable indicative of ablated LA tissue; and an output module, in communication with the processing module, that outputs a machine-readable indicator of at least one of: (i) a comparison between the determined level and a threshold level of the parameter; wherein the threshold level is derived from LA tissue image data of at least one other patient who did not experience an AF recurrence for a significant period of time after treatment with the AF treatment modality; wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level are indicative of a significant risk of AF recurrence; wherein, when the level of the parameter is negatively proportional to the amount of ablated tissue, levels of the parameter equal to greater than the first threshold level are indicative of a significant risk of AF recurrence (discloses threshold value beyond which the likelihood of the condition is increased); and (ii) a map of the spatial distribution, wherein an indication, from the map, of a lack of electrical isolation of one or more pulmonary veins of the subject patient indicates a significant risk of AF recurrence), (Id., ¶ 200, Some risk stratification schemes have been validated and are clinically well established. In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model (discloses predictive model) was developed using stroke risk data from multiple clinical trials);
and determine a revised quality measure according to the quality metric for the output of the predictive model (Id., ¶ 200, In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model was developed using stroke risk data from multiple clinical trials. It uses a point system based on individual clinical risk factors including congestive heart failure, hypertension, age, diabetes and prior stroke (CHADS). Although it has been shown to be highly predictive of high-risk patients, this model and other risk stratification schemes fail to adequately predict thromboembolic risk in a substantial portion of the AF population, particularly the moderate-risk subgroup. Identifying novel independent risk factors may aid in the predictive accuracy of such models and help guide clinicians to better allocate anticoagulation therapeutic strategies).
While suggested, Marrouche does not explicitly disclose …determine, based on an output of the predictive model, one or more features of the revised feature set that are most relevant to the likelihood of the presence of the defined target condition; 
However, Ruoff discloses …determine, based on an output of the predictive model, one or more features of the revised feature set that are most relevant to the likelihood of the presence of the defined target condition (Ruoff, ¶ 38, at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction, such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information... at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction (discloses features that are most relevant), such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information), (Id., ¶ 39, As a matter of illustration, if a diabetic patient was admitted to a hospital two days ago, and had surgery yesterday to repair a broken femur, a documented infection in the patient's foot two years ago does not have particular relevance to their infection risk on the current date, unless the same infection was diagnosed in the last few days. On the other hand, other health data may be relevant to determining the infection risk at another point in time. For example glucose levels documented for the patient prior to surgery are relevant for determining infection risk on the date of surgery).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the relevance of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification for the same reasons as stated in claim 1.

Regarding claim 8, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
Marrouche further discloses …further comprising: a user interface for… (Marrouche, ¶ 32, the output device comprises at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display. In certain embodiments, the unhealthy tissue present in the LA wall comprises at least one of a fibrotic tissue, a necrotic tissue, a tissue comprising apoptotic cells, a scar tissue, a tissue having impaired electrical conduction, and an aberrantly electrically remodeled tissue).
While suggested, Marrouche does not explicitly disclose ...receiving from a user the indication of the plurality of features to be analyzed and/or an indication of a plurality of threshold values from which the threshold value for each of the one or more features is to be determined.
However, Ruoff discloses ...receiving from a user the indication of the plurality of features to be analyzed and/or an indication of a plurality of threshold values from which the threshold value for each of the one or more features is to be determined (Ruoff, ¶ 38, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction, such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below (discloses user selection of a plurality of features to be analyzed)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the user selection of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Marrouche and Ruoff discloses an apparatus according to claim 8…
Marrouche further discloses …wherein the user interface is further for… (Marrouche, ¶ 32, the output device comprises at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display. In certain embodiments, the unhealthy tissue present in the LA wall comprises at least one of a fibrotic tissue, a necrotic tissue, a tissue comprising apoptotic cells, a scar tissue, a tissue having impaired electrical conduction, and an aberrantly electrically remodeled tissue).
While suggested, Marrouche does not explicitly disclose ...presenting to a user an indication of the determined one or more features and an indication of the determined threshold for each of the one or more features.
However, Ruoff discloses ...presenting to a user an indication of the determined one or more features and an indication of the determined threshold for each of the one or more features (Ruoff, Fig. 4B, Figure discloses a feature (i.e. patient age) with determined age thresholds).

    PNG
    media_image2.png
    319
    514
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the user selection of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification for the same reasons as stated for claim 1.

Regarding claim 10, Marrouche discloses a method for determining features to be included in a risk assessment instrument, the method comprising: receiving an indication of a plurality of features to be analyzed, each feature of the plurality of features being potentially relevant to a likelihood of the presence of a defined target condition (Marrouche, ¶ 60, the method further comprises: determining, of the patient, at least one of an existence and a degree of at least one clinical risk factor for stroke (discloses target condition) other than the level of the parameter; and estimating a risk of thromboembolic stroke based on the level of the parameter and the at least one of the existence and the degree of the at least one clinical risk factor. In some embodiments, the at least one clinical risk factor comprises at least one of congestive heart failure, hypertension, age, diabetes, and prior stroke. In some embodiments, the patient has a history of AF (discloses plurality of features)), (Id., ¶ 16, the output device comprises at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display);
applying, using the plurality of features, a predictive model to a dataset representing the ground truth in relation to the defined target condition (Id., ¶ 200, In an attempt to spare low-risk AF patients from the cost, inconvenience, and risk of warfarin therapy, risk stratification schemes have been developed to tailor anticoagulation therapy. Some risk stratification schemes have been validated and are clinically well established. In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model (discloses predictive model) was developed using stroke risk data from multiple clinical trials (discloses dataset representing the ground truth). It uses a point system based on individual clinical risk factors (discloses plurality of features) including congestive heart failure, hypertension, age, diabetes and prior stroke (CHADS). Although it has been shown to be highly predictive of high-risk patients, this model and other risk stratification schemes fail to adequately predict thromboembolic risk in a substantial portion of the AF population, particularly the moderate-risk subgroup. Identifying novel independent risk factors may aid in the predictive accuracy of such models and help guide clinicians to better allocate anticoagulation therapeutic strategies);
and determining, based on an output of the predictive model, a threshold value for each of the one or more features, beyond which the likelihood of the presence of the defined target condition is increased or decreased (Id., ¶ 26, Certain embodiments provide a computer-implemented system for assessing a patient's risk for recurrent atrial fibrillation (AF) following treatment with an AF treatment modality, the system comprising: a complete at the a processing module that determines, from left atrium (LA) tissue image data of a subject patient that has undergone a first ablative AF treatment with the modality, at least one of: (i) a level of a parameter that is positively proportional or negatively proportional to an amount of ablated tissue in a wall of the LA of the subject patient; and (ii) a spatial distribution, in the LA wall, of a variable indicative of ablated LA tissue; and an output module, in communication with the processing module, that outputs a machine-readable indicator of at least one of: (i) a comparison between the determined level and a threshold level of the parameter; wherein the threshold level is derived from LA tissue image data of at least one other patient who did not experience an AF recurrence for a significant period of time after treatment with the AF treatment modality; wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level are indicative of a significant risk of AF recurrence; wherein, when the level of the parameter is negatively proportional to the amount of ablated tissue, levels of the parameter equal to greater than the first threshold level are indicative of a significant risk of AF recurrence (discloses threshold value beyond which the likelihood of the condition is increased); and (ii) a map of the spatial distribution, wherein an indication, from the map, of a lack of electrical isolation of one or more pulmonary veins of the subject patient indicates a significant risk of AF recurrence), (Id., ¶ 200, Some risk stratification schemes have been validated and are clinically well established. In patients with AF, some markers for risk, including CHADS.sub.2 score, base their higher predictive effect in previous stroke history. The CHADS.sub.2 model (discloses predictive model) was developed using stroke risk data from multiple clinical trials).
While suggested, Marrouche does not explicitly disclose …determining, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition.
However, Ruoff discloses  …determining, based on an output of the predictive model, one or more features of the plurality of features that are most relevant to the likelihood of the presence of the defined target condition (Ruoff, ¶ 38, at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction, such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information... at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction (discloses features that are most relevant), such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below. A non-exhaustive list of typical infection risk factors includes: ICD-9 codes for specific diagnoses made (e.g., chronic diseases or conditions such as diabetes or cancer); social history or demographic information), (Id., ¶ 39, As a matter of illustration, if a diabetic patient was admitted to a hospital two days ago, and had surgery yesterday to repair a broken femur, a documented infection in the patient's foot two years ago does not have particular relevance to their infection risk on the current date, unless the same infection was diagnosed in the last few days. On the other hand, other health data may be relevant to determining the infection risk at another point in time. For example glucose levels documented for the patient prior to surgery are relevant for determining infection risk on the date of surgery).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the relevance of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Marrouche and Ruoff discloses an method according to claim 10…
Marrouche further discloses …receiving an indication of a plurality of threshold values from which the threshold value is to be determined; wherein the plurality of threshold values comprises one or more quantiles of a frequency distribution of the dataset; (Marrouche, Table 8, Table depicts quantiles of a frequency distribution for a dataset of ‘features’ of a target condition);


    PNG
    media_image1.png
    508
    557
    media_image1.png
    Greyscale

 and/or one or more user-defined thresholds  (Marrouche, ¶ 82, A threshold cutoff was chosen manually at two to four standard deviations above the mean for the lower histogram region).

Regarding claim 12, the combination of Marrouche and Ruoff discloses an method according to claim 10 or claim 11…
Marrouche further discloses …further comprising: generating a risk assessment instrument including the determined one or more features and the determined threshold value for each of the determined one or more features (Marrouche, ¶ 94, FIGS. 21A and 21B illustrate delayed-enhancement MRI left atrial structural remodeling according to the history of strokes and risk profile, in accordance with various embodiments of the subject disclosure (discloses risk assessment instrument)), (Id., ¶ 26, and an output module, in communication with the processing module, that outputs a machine-readable indicator of at least one of: (i) a comparison between the determined level and a threshold level of the parameter; wherein the threshold level is derived from LA tissue image data of at least one other patient who did not experience an AF recurrence for a significant period of time after treatment with the AF treatment modality; wherein, when the level of the parameter is positively proportional to the amount of ablated tissue, levels of the parameter equal to or less than the first threshold level are indicative of a significant risk of AF recurrence; wherein, when the level of the parameter is negatively proportional to the amount of ablated tissue, levels of the parameter equal to greater than the first threshold level are indicative of a significant risk of AF recurrence (discloses threshold value beyond which the likelihood of the condition is increased);
and providing the generated risk assessment instrument for presentation to a user (Id., ¶ 94, FIGS. 21A and 21B illustrate delayed-enhancement MRI left atrial structural remodeling according to the history of strokes and risk profile, in accordance with various embodiments of the subject disclosure (discloses risk assessment instrument presented to user)).

    PNG
    media_image3.png
    354
    291
    media_image3.png
    Greyscale


Regarding claim 13, the combination of Marrouche and Ruoff discloses an method according to claim 10…
Marrouche further discloses … further comprising: determining a quality measure according to a quality metric for the output of the predictive model (Marrouche, ¶ 219, A total of 347 patients were included. A history of previous stroke was present in 36 (9.3%) patients. Those patients with previous strokes had significantly higher LA fibrosis (24.4.+-.12.4 vs. 16.2.+-.9.9, p&lt;0.001). A larger amount of LA fibrosis was also seen in those patients with higher CHADS.sub.2 scores (.gtoreq.2: 18. 7.+-.11.4 vs. &lt;2: 14.7.+-.9.2, P&lt;0.01). A logistic regression analysis including all CHADS.sub.2 variables except strokes showed that LA fibrosis independently predicted events (p=0.002) and significantly increased the predictive performance of the score (AUC=0.77) (discloses calculated quality metric));
and providing the quality measure for presentation to a user (Id., Fig. 22A-C, figures depict CHADS2 scoring metrics).

Regarding claim 14, the combination of Marrouche and Ruoff discloses an method according to claim 10…
Marrouche further discloses … and applying the predictive model to the dataset (Marrouche, ¶ 202, delayed-enhancement MRI (DE-MRI) based LA fibrosis may be independently associated with a previous history of strokes and may increase the predictive performance of a CHADS.sub.2 score. In some embodiments, LA fibrosis may represent an early marker for stroke and a therapeutic target in patients with AF).
While suggested, Marrouche does not explicitly disclose …further comprising: further comprising: modifying, responsive to a user input, the plurality of features to be analyzed; …using the modified plurality of features.
However, Ruoff discloses …further comprising: further comprising: modifying, responsive to a user input, the plurality of features to be analyzed; …using the modified plurality of features (Ruoff, ¶ 38, at a first step 202 infection risk factors are identified. In an embodiment, a knowledge base stored in database 24 (FIG. 1) is accessed to identify the risk factors or variables for determining infection risk. A standard set of risk factors may be accessed, or, alternatively, one of a number of sets of risk factors may be selected depending on the patient-specific, provider-specific or other data relevant to the particular transaction, such as from a standard set of factors and/or from the research database described above. A specific example is set forth in FIGS. 4A-B as described below).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche to include the user selection of the features to the target condition elements of Ruoff in the analogous art of infection risk determination and stratification for the same reasons as stated for claim 1.

Regarding claim 15, the combination of Marrouche and Ruoff discloses …the method of claim 10…
Marrouche further discloses …A computer program product comprising a non-transitory computer-readable medium, the computer-readable medium having computer-readable code embodied therein, the computer-readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform… (Marrouche, ¶ 62, the machine-readable indicator is readable by at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display. In some embodiments, the output module outputs the machine-readable indicator to a receiving device that reads the machine-readable indicator. In some embodiments, the receiving device comprises at least one of a microprocessor, a computer, a storage medium, a server, a paper, a graphical user interface, a computer display, an LCD, an LED, and a television display. In some embodiments, the system further comprises the receiving device).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marrouche in view of Ruoff and in further view of Leonard et al., U.S. Publication No. 2009/0144270 [hereinafter Leonard].

Regarding claim 5, the combination of Marrouche and Ruoff discloses an apparatus according to claim 1…
While suggested, the combination of Marrouche and Ruoff does not explicitly disclose …wherein the predictive model applied to the dataset is parametrized as an integer programming problem.
However, Leonard discloses …wherein the predictive model applied to the dataset is parametrized as an integer programming problem (Leonard, ¶ 63, This problem can be solved as an integer programming problem. However, the number of common alleles for a disorder is usually less than 25, so that exact enumeration of the value of the maximum for all alternatives is not a computationally intensive procedure. As an example, we use the following values for each of the variables: [0064] 98%=confidence level for carrier identification [0065] 25=the total number of known alleles for the disorder [0066] 20,000=number of total individuals tested [0067] 10,000=number of couples tested [0068] 4%=prevalence of the disorder in the general population, including all variations [0069] $125,000=benefits per case identified [0070] $2.00=cost of testing one individual for one allele. For purposes of comparison to the optimal solution, we calculate a base case from the strategy of testing all men (women) for all 25 alleles and then testing the women (men) paired with the carriers. With a 4% prevalence, 400 men out of 10,000 men would test positive as a carrier).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the target condition and feature elements of Marrouche and the relevance of the features to the target condition elements of Ruoff to include the integer programming problem elements of Leonard in the analogous art of disease prevention
 The motivation for doing so would have been to provide improved “methods for prevention of diseases which uses genetic screening and protects the medical privacy of individuals. Also, the methods for prevention of diseases using genetic screening provides a cost-effective way of reducing the risk of individuals having offspring with diseases” (Leonard, ¶ 2), wherein such improved methods would benefit the risk stratification and control methods of Marrouche and Ruoff [Leonard, ¶ 2; Ruoff, ¶ 59, Marrouche, ¶ 235].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halperin et al., U.S. Publication No. 2010/0070455, discloses methods and systems for incorporating multiple environmental and genetic risk factors.
Snider et al,. U.S. Publication No. 2009/0264779, discloses predicting risk of major adverse cardiac events.
Tarrka et al., U.S. Publication No. 2008/0184097, discloses a graphical user interface for visualizing person centric infection risk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624